Mr. Justice Gunter
delivered tbe opinion of tbe court:
This was an action to recover damages for personal injuries sustained through an accident due to a defect in a street of defendant. Tbe plaintiff bad a verdict and judgment.
*88In grading the street, a section thereof abont six feet wide, extending along its northerly side, had been left about ten inches lower than, the main part of the street. The fall of this lower section was abrupt. Plaintiff, a woman sixty years of age, was riding with a small boy on his calls with a vegetable wagon. The wagon stopped on the southerly side of the street and the boy made a call, and, while he was absent and defendant was holding the lines, the horse started abruptly and with some speed across the street. Plaintiff attempted to check the horse, turn him and drive back to the starting point. In the course of this, a wheel dropped into the lower section of the street, and the wagon was overturned and plaintiff sustained serious injuries. She had not seen, nor did she know otherwise of, the. condition of the street. The happening was in the daytime. There was evidence of the unsafe condition of the street and that defendant was guilty of negligence in its being so. The condition of the street was proximately the cause of plaintiff’s injuries. The award, considering the extent of plaintiff’s injuries, was quite small. The main question below was, and the only serious one here is, whether plaintiff was guilty of such contributory negligence as to bar a recovery. Defendant strenuously contends that she was. The jury was better situated to understand the evidence, apply it and draw correct conclusions from it than we are. We cannot say that minds could not reasonably and honestly differ upon the evidence in the record as to whether the'plaintiff was guilty of such contributory negligence as to preclude a recovery. This being true, we must accept the verdict. There is no serious contention that prejudicial error was committed in the rulings of the court on the exclusion or admission of testimony. The instructions fairly submitted the questions of fact, and especially the one as to which *89there was any serious question — that of contributory negligence.
Judgment affirmed. . Affirmed.
Chief Justice Gabbeet and Mr. Justice Maxwell concurring: